UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53159 United Development Funding III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3269195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1301 Municipal Way, Suite 300, Grapevine, Texas76051 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 1702 N. Collins Boulevard, Suite 100, Richardson, Texas75080 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x UNITED DEVELOPMENT FUNDING III, L.P. FORM 10-Q Quarter Ended September 30, 2008 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 (Audited) 3 Statements of Operations for the three and nine months ended September 30, 2008 and 2007 (Unaudited) 4 Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4T. Controls and Procedures. 22 PART II OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 5. Other Information. 27 Item 6. Exhibits. 27 Signatures. 28 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. UNITED DEVELOPMENT FUNDING III, L.P. BALANCE SHEETS September 30, 2008 (Unaudited) December 31, 2007 (Audited) Assets: Cash and cash equivalents $ 27,217,819 $ 586,642 Restricted cash 2,653,812 665,174 Accrued interest receivable 3,253,477 437,324 Accrued interest receivable – related party 705,936 676,716 Mortgage notes receivable, net 123,682,962 76,858,885 Mortgage notes receivable – related party, net 50,743,934 23,190,872 Participation interest – related party 24,386,207 - Deferred offering costs 2,074,840 2,605,788 Other assets 12,238 71,032 Total assets $ 234,731,225 $ 105,092,433 Liabilities and Partners’ Capital Liabilities: Accounts payable $ 363,426 $ 37,253 Accrued liabilities 128,493 86,668 Accrued liabilities – related party 4,267,145 2,892,774 Escrow payable 2,653,812 665,174 Line of credit - 2,325,028 Total liabilities 7,412,876 6,006,897 Commitments and contingencies Partners’ Capital: Limited partners’ capital:17,500,000 units authorized; 12,708,392 units issued and outstanding at September 30, 2008 and 5,509,316 units issued and outstanding at December 31, 2007 227,083,085 98,978,590 General partner’s capital 235,264 106,946 Total partners’ capital 227,318,349 99,085,536 Total liabilities and partners’ capital $ 234,731,225 $ 105,092,433 See accompanying notes to financial statements (unaudited). 3 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues: Interest income $ 6,736,945 $ 2,195,552 $ 15,762,577 $ 4,522,154 Credit enhancement fees – related party - 142,553 - 438,946 Mortgage and transaction service revenues 557,197 236,884 1,339,887 483,991 Total revenues 7,294,142 2,574,989 17,102,464 5,445,091 Expenses: Interest expense - 2,853 1,500 195,122 General and administrative 1,098,972 449,674 2,850,643 954,737 Total expenses 1,098,972 452,527 2,852,143 1,149,859 Net income $ 6,195,170 $ 2,122,462 $ 14,250,321 $ 4,295,232 Earnings allocated to limited partners $ 5,552,100 $ 1,902,140 $ 12,771,096 $ 3,849,363 Earnings per limited partnership unit, basic and diluted $ 0.50 $ 0.54 $ 1.48 $ 1.73 Weighted average limited partnership units outstanding 11,189,937 3,497,625 8,643,331 2,228,133 Distributions per weighted average limited partnership units outstanding $ 0.45 $ 0.53 $ 1.36 $ 1.25 See accompanying notes to financial statements (unaudited). 4 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Operating Activities Net income $ 14,250,321 $ 4,295,232 Adjustment to reconcile net income to net cash provided by operating activities: Provision for loan losses 157,626 45,222 Amortization 44,186 44,941 Changes in operating assets and liabilities: Accrued interest receivable (2,816,153 ) (30,058 ) Accrued interest receivable – related party (29,221 ) (593,215 ) Other assets 14,610 38,040 Accounts payable 326,172 438 Accrued liabilities 41,825 (54,944 ) Net cash provided by operating activities 11,989,366 3,745,656 Investing Activities Investments in mortgage notes receivable (106,613,512 ) (48,317,280 ) Investments in mortgage notes receivable – related party (47,495,486 ) (12,893,499 ) Investments in participation interest – related party (24,386,207 ) - Receipts from mortgage notes receivable 59,631,809 4,044,399 Receipts from mortgage notes receivable – related party 19,942,424 85,786 Net cash used in investing activities (98,920,972 ) (57,080,594 ) Financing Activities Net payments on line of credit (2,325,028 ) (4,586,402 ) Limited partner contributions 141,529,952 68,040,878 Limited partner distributions (11,738,864 ) (2,774,546 ) Limited partner distribution reinvestment 4,283,631 846,280 Limited partner redemption (1,764,523 ) - General partner distributions (1,350,908 ) (379,202 ) Escrow payable 1,988,638 1,091,689 Restricted cash (1,988,638 ) (1,091,689 ) Payments of offering costs (16,976,797 ) (8,118,083 ) Deferred offering costs 530,948 (594,869 ) Accrued liabilities – related party 1,374,372 479,192 Net cash provided by financing activities 113,562,783 52,913,248 Net increase (decrease) in cash and cash equivalents 26,631,177 (421,690 ) Cash and cash equivalents at beginning of period 586,642 672,107 Cash and cash equivalents at end of period $ 27,217,819 $ 250,417 Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ - $ 196,694 See accompanying notes to financial statements (unaudited). 5 UNITED DEVELOPMENT FUNDING III, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) A. Nature of Business United
